Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00078-CR

                               EX PARTE Juan Roberto RODRIGUEZ,
                                           Appellant

                      From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1990CR1294-W9
                           Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 1, 2020

DISMISSED FOR WANT OF JURISDICTION

           On July 23, 1990, appellant was convicted of the felony offense of arson and sentenced to

twenty-five years’ imprisonment. By the instant appeal, Appellant, proceeding pro se, seeks to

appeal from the trial court’s order recommending dismissal of his ninth state post-conviction

application for writ of habeas corpus filed pursuant to Texas Code of Criminal Procedure article

11.07. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a). Because we do not have subject matter

jurisdiction, we dismiss this appeal.

           Under the exclusive procedure outlined in article 11.07, only the convicting trial court and

the Texas Court of Criminal Appeals have jurisdiction to review the merits of a post-conviction

habeas petition; there is no role for the intermediate courts of appeals in the statutory scheme. Id.

art. 11.07, § 5 (“After conviction the procedure outlined in this Act shall be exclusive and any
                                                                                   04-20-00078-CR


other proceeding shall be void and of no force and effect in discharging the prisoner.”). Only the

court of criminal appeals has jurisdiction to grant post-conviction release from confinement for

persons with a felony conviction. Id. art. 11.07, § 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex.

Crim. App. 1993); In re Stone, 26 S.W.3d 568, 569 (Tex. App.—Waco 2000, orig. proceeding)

(mem. op.) (per curiam). The intermediate courts of appeals have no jurisdiction over post-

conviction writs of habeas corpus in felony cases. Bd. of Pardons & Paroles ex rel. Keene v. Court

of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding)

(per curiam); see In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding) (per curiam); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex.

App.—Fort Worth Dec. 22, 2016, no pet.) (mem. op., not designated for publication) (dismissing

appeal for lack of jurisdiction).

       On February 21, 2020, this court ordered appellant to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. Appellant did not respond. Accordingly, we

dismiss this appeal for want of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-